Dec 07 2015, 9:10 am




      ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Kimberly A. Jackson                                       Gregory F. Zoeller
      David R. Hennessy                                         Attorney General of Indiana
      Indianapolis, Indiana                                     Chandra K. Hein
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Phillip Whitley,                                          December 7, 2015
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A02-1501-CR-50
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Steven R.
      Appellee-Plaintiff                                        Eichholtz, Judge
                                                                Trial Court Cause No.
                                                                49G20-1402-FA-8402



      Mathias, Judge.


[1]   Phillip Whitley (“Whitley”) was charged in Marion Superior Court with Class

      A felony dealing in methamphetamine, Class C felony possession of

      methamphetamine, Class D felony possession of a controlled substance, and

      Class A misdemeanor driving while suspended. The evidence supporting the

      charges was discovered during an inventory search of the vehicle Whitley was

      Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015                      Page 1 of 17
      driving. Whitley filed a motion to suppress this evidence, arguing the

      warrantless search violated his constitutional rights under the Fourth

      Amendment and Article 1, Section 11. The trial court denied Whitley’s motion

      to suppress, certified its decision, and our court has accepted jurisdiction of this

      interlocutory appeal.


[2]   We affirm.

                                     Facts and Procedural History

[3]   At approximately 12:35 a.m. on February 20, 2014, Indianapolis Metropolitan

      Police Officer (“IMPD”) Frederick Lantzer (“Officer Lantzer”) initiated a

      traffic stop of a pick up truck because it displayed a passenger car license plate.

      The license plate was also registered to a different vehicle. Whitley, the driver of

      the truck, provided his name to Officer Lantzer and admitted that he lacked a

      valid driver’s license. After Whitley was unable to produce the truck’s

      registration, the officer confirmed that the truck was not registered to Whitley

      and that his driver’s license was suspended.


[4]   The truck was parked on Auburn Street near the intersection Auburn Street and

      Washington Street. Because the truck was partially in the roadway, Officer

      Lantzer decided it was necessary to impound the truck, and IMPD Officer Tim

      Huddleston (“Officer Huddleston) conducted the administratively required

      inventory search roadside. During the search, the officer discovered a

      “decorative box” on the front passenger’s seat containing a substance later

      identified as more than seven grams of methamphetamine, a lighter, a package


      Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 2 of 17
      of rolling papers, a money clip, a burnt marijuana cigarette, and a pill bottle.

      The pill bottle contained two alprazolam pills and eight clonazepam pills,

      Schedule IV prescription drugs for which Whitley had no prescriptions.


[5]   Whitley was also searched incident to his arrest, and a glass pipe commonly

      used to smoke methamphetamine was found in his pocket. He also had $1135

      in his wallet.

[6]   On February 24, 2014, Whitley was charged with Class A felony dealing in

      methamphetamine, Class C felony possession of methamphetamine, Class D

      felony possession of a controlled substance, and Class A misdemeanor driving

      while suspended. On September 10, 2014, Whitley filed a motion to suppress

      the evidence seized during the search of the truck, arguing that the warrantless

      search violated his rights under the Fourth Amendment and Article 1, Section

      11.

[7]   At the hearing held on Whitley’s motion, the trial court admitted into evidence

      the IMPD’s General Order 7.3 on Towing and Impounding Vehicles. The order

      states that an IMPD officer may impound a vehicle if it is “[b]eing operated by

      a non-licensed or suspended driver” and defines a vehicle inventory search as

      “an administrative, routine and warrantless search of the passenger area

      (including the glove compartment), trunk, and closed containers[.]” Ex. Vol.,

      State’s Ex. 1. The order also provides that inventory searches “should not be

      motivated by an officer’s desire to investigate and seize evidence of a criminal

      act.” Id. Also, “[w]henever an officer takes a vehicle into custody, an inventory


      Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 3 of 17
      search will be conducted prior to impoundment and a detailed listing of any

      property found in the vehicle will be made.” Id. The order also directs the

      officer to search all containers. Id. Finally, the order requires all property

      discovered during an inventory search to “be listed in the officer’s personal

      notebook.” Id.


[8]   Officer Lantzer testified that the truck was impounded because the owner was

      not identified to the officers and it was parked halfway in the roadway blocking

      a lane of traffic. Tr. pp. 13-14. Officer Huddleston performed the inventory

      search but did not complete any related paperwork. He told Officer Lantzer

      what he found in the truck, and Officer Lantzer listed certain items in the

      probable cause affidavit. Photographs taken of the interior of truck by the

      evidence technician after Officer Huddleston’s search established that other

      personal items were in the truck that were not listed by Officer Lantzer in the

      probable cause affidavit.


[9]   On November 25, 2014, the trial court issued its order denying Whitley’s

      motion to suppress. In its order, the court observed that impoundment of the

      truck was proper but also concluded that the procedures outlined in the IMPD’s

      General Order 7.3 on Towing and Impounding Vehicles were not followed.

      Appellant’s App. p. 52. Specifically, the court noted that Officer Huddleston

      “did not list any items” found during the inventory search: “not in the officer’s

      personal notebook, not on the tow slip, or anywhere else.” Appellant’s App. p.

      52. However, Officer Lantzer listed items discovered during the inventory

      search in his probable cause affidavit. Therefore, the court concluded that

      Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 4 of 17
       “there is nothing to indicate that this was anything other than a routine

       inventory search and was not a pretext for a narcotics investigation.” Id.


[10]   Thereafter, Whitley filed a motion requesting that the trial court certify its order

       denying his motion to suppress for interlocutory appeal. The trial court granted

       his motion, and on February 6, 2015, our court accepted jurisdiction of

       Whitley’s interlocutory appeal.1

                                              Standard of Review

[11]   We review both a trial court’s denial of a motion to suppress and its rulings on

       the admissibility of evidence for an abuse of discretion. Goens v. State, 943
N.E.2d 829, 831 (Ind. Ct. App. 2011). A trial court abuses its discretion if its

       decision is clearly against the logic and effect of the facts and circumstances

       before it. Id. In conducting our review, we will neither reweigh the evidence nor

       assess witness credibility, and we will consider conflicting evidence in a light

       most favorable to the trial court’s ruling. Id. at 831-32. “However, we must also

       consider the uncontested evidence favorable to the defendant.” Webster v. State,

       908 N.E.2d 289 (Ind. Ct. App. 2009), trans. denied.


                                                       Standing

[12]   As an initial matter, the State argues that Whitley did not establish that he had

       a reasonable expectation of privacy in the truck or that he had standing under



       1
        On October 21, 2015, we held oral argument in this case at Indiana Tech Law School in Fort Wayne,
       Indiana. We thank the law school’s faculty and staff for their hospitality, and commend counsel for the
       quality of their written and oral advocacy.

       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015                        Page 5 of 17
       the Indiana Constitution that would allow him to challenge the validity of the

       search. However, the State concedes that it did not raise this argument at the

       hearing. See Appellee’s Br. at 9.


[13]   Under the Fourth Amendment, “a defendant must demonstrate that he

       personally has an expectation of privacy in the place searched, and that his

       expectation is reasonable[.]” Minnesota v. Carter, 525 U.S. 83, 88 (1998). Our

       supreme court has held that the driver of a borrowed car has met his burden

       under the federal and state constitutions if the driver testifies that he had

       consent to drive the car and the State introduces no evidence to the contrary.

       Campos v. State, 885 N.E.2d 590, 599 (Ind. 2008). However, “where the [S]tate

       has failed to make any trial court challenge as to whether the defendant has a

       legitimate expectation of privacy, the State may not raise the issue for the first

       time on appeal.” Gregory v. State, 885 N.E.2d 697, 704 (Ind. Ct. App. 2008),

       trans. denied. See also Armour v. State, 762 N.E.2d 208, 213 (Ind. Ct. App. 2002),

       trans. denied.


[14]   To challenge a search under the Indiana Constitution, “a defendant must

       establish ownership, control, possession, or interest” in the premises searched.

       Campos, 885 N.E.2d at 598 (quoting Peterson v. State, 674 N.E.2d 528, 534 (Ind.

       1996)). The State must raise the issue of standing at the trial court level in order

       to preserve it for appeal. See Willis v. State, 780 N.E.2d 423, 427 (Ind. Ct. App.

       2002) (citing Everroad v. State, 590 N.E.2d 567, 569 (Ind. 1992)).




       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 6 of 17
[15]   Because the State did not object to standing and/or argue that Whitley did not

       have a reasonable expectation of privacy in the truck in the proceedings below,

       we conclude that the State has waived these arguments for the purposes of this

       appeal.

                                          The Fourth Amendment

[16]   The Fourth Amendment to the United States Constitution, made applicable to

       the states through the Fourteenth Amendment, protects persons from

       unreasonable searches and seizures. Taylor v. State, 842 N.E.2d 327, 330 (Ind.

       2006). The fundamental purpose of the Fourth Amendment is to protect the

       legitimate expectations of privacy that citizens possess in their persons, homes,

       and belongings. Id. (citing Ybarra v. Illinois, 444 U.S. 85, 91 (1979)). Subject to

       certain well-established exceptions, a warrant is required to demonstrate that a

       search is reasonable. Berry v. State, 967 N.E.2d 87, 90 (Ind. Ct. App. 2012). The

       State bears the burden of proving that an exception to the warrant requirement

       existed at the time of the search. Id.


[17]   A valid inventory search is an exception to the warrant requirement. Taylor, 842
N.E.2d at 330 (citing South Dakota v. Opperman, 428 U.S. 364, 372 (1976)).

       Police are permitted to conduct a warrantless search of a lawfully impounded

       vehicle if the search is designed to produce an inventory of the vehicle’s

       contents. Fair v. State, 627 N.E.2d 427, 431 (Ind. 1993). The rationale for an

       inventory search is three-fold: (1) protection of private property in police

       custody; (2) protection of police against claims of lost or stolen property; and (3)

       protection of police from possible danger. Taylor, 842 N.E.2d at 330-31.
       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 7 of 17
[18]   “As in all Fourth Amendment cases, the test of constitutionality in inventory

       cases is reasonableness.” Fair, 627 N.E.2d at 431. In determining the

       reasonableness of an inventory search, we examine all the facts and

       circumstances of the case. Id. We consider the propriety of the impoundment

       giving rise to the search and the scope of the inventory search itself. Id. The

       search must be conducted pursuant to and in conformity with standard police

       procedures. Faust v. State, 804 N.E.2d 1242, 1244-45 (Ind. Ct. App. 2004), trans.

       denied. Evidence of established local policy and procedure is required “to ensure

       that the inventory is not a pretext for a general rummaging in order to discover

       incriminating evidence.” Edwards v. State, 762 N.E.2d 128, 134 (Ind. Ct. App.

       2002) (quoting Florida v. Wells, 495 U.S. 1, 4 (1990)) (internal quotation marks

       omitted), aff’d on reh’g, 768 N.E.2d 506, trans. denied.


[19]   Impounding a vehicle is proper when authorized by statute or done pursuant to

       the community caretaking function of the police. Taylor, 842 N.E.2d at 331.

       Indiana Code section 9-18-2-43 provides in relevant part:

               (a) ... [A] law enforcement officer authorized to enforce motor
               vehicle laws who discovers a vehicle required to be registered
               under this article that does not have the proper certificate of
               registration or license plate:

                        (1) shall take the vehicle into the officer’s custody; and

                        (2) may cause the vehicle to be taken to and stored in a
                        suitable place until:

                                 (A) the legal owner of the vehicle can be found; or

                                 (B) the proper certificate of registration and license
                                 plates have been procured.

       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015          Page 8 of 17
       Whitley concedes that impoundment of the truck was proper.


[20]   His concession as to the propriety of impoundment notwithstanding, Whitley

       argues that the search conducted pursuant to the impoundment was

       unreasonable. He contends that the inventory was a pretextual search for

       evidence of a crime, which is established by the fact that IMPD did not follow

       standard police procedures.

[21]   “An inventory search must not be a ruse for a general rummaging in order to

       discover incriminating evidence.” Florida v. Wells, 495 U.S. 1, 4 (1990). “‘The

       policy or practice governing inventory searches should be designed to produce

       an inventory.” Id. “The individual police officer must not be allowed so much

       latitude that inventory searches are turned into ‘purposeful and general means

       of discovering evidence of crime[.]’” Id. (quoting Colorado v. Bertine, 479 U.S.
367, 376 (1987)).

[22]   Inventory searches performed in conformity with standard police procedures

       are reasonable under the Fourth Amendment, but the State must present more

       than the conclusory testimony of a police officer that the search was conducted

       as a routine inventory. Edwards, 762 N.E.2d at 133. An evidentiary basis must

       exist for evaluating whether an inventory search was performed in conformity

       with standard police procedures, and the circumstances surrounding the search

       must indicate that the search was conducted pursuant to established procedures.

       See id.




       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 9 of 17
[23]   However, failure to follow established police policy does not necessarily

       establish that the inventory was a pretext. See Jackson v. State, 890 N.E.2d 11, 19

       (Ind. Ct. App. 2008). “Inventory searches are not always unreasonable when

       standard procedures are not followed.” Id. (citing United States v. Mayfield, 161
F.3d 1143, 1145 (8th Cir. 1998); see also Whren v. United States, 517 U.S. 806,

       816 (1996) (stating “it is a long leap from the proposition that following regular

       procedures is some evidence of lack of pretext to the proposition that failure to

       follow regular procedures proves (or is an operational substitute for) pretext.”).

       “[T]o defeat a charge of pretext the State must establish the existence of

       sufficient regulations and that the search at issue was conducted in conformity

       with them.” Fair, 627 N.E.2d at 435.


[24]   In Jackson, we concluded that the inventory search did not violate the

       defendant’s Fourth Amendment or Article 1, Section 11 rights because the

       arresting and assisting officer generally followed the police department’s towing

       and impound policy. 890 N.E.2d at 19. We rejected the defendant’s challenge

       to the inventory search because documentation of the inventory search was not

       completed on the “inventory/tow card” as required in the police department

       policy but on a form titled “Police Officer/Rental Property Report.” Id. at 18.

       We also concluded that the fact the assisting officer completed the inventory

       was merely a minor deviation from the department’s policy; therefore, the

       inventory search was not invalid and no circumstances existed that would lead

       us to conclude that the inventory was a pretext for general rummaging. Id. at

       18-19.

       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 10 of 17
[25]   More recently, our court examined an inventory search in Wilford v. State, 31
N.E.3d 1023, 1029 (Ind. Ct. App. 2015), trans. pending. In that case, IMPD

       initiated a traffic stop because Wilford’s vehicle had multiple cracks in the

       windshield and other obvious equipment problems. The officer also discovered

       that Wilford’s driver’s license was suspended. IMPD impounded the vehicle

       because of its unsafe condition. An IMPD officer conducted an inventory

       search at the scene prior to towing and discovered a stolen handgun in the front

       center console.


[26]   At the hearing, the IMPD officer testified concerning the department’s standard

       procedure when performing inventory searches, but the policy itself was not

       offered into evidence. The officer who performed the search described an

       inventory search as “a department policy that when we take custody of the

       vehicle we go through and we’re checking for valuables.” Id. at 1033. The

       officer then outlined the inventory search process:


               The first thing I do is I look under the front seat uh, I check the
               uh, center console, I go to the rear driver side, I check the
               compartment on the rear driver side. I go around the other side of
               the vehicle and I check the front passenger, I check the rear
               passenger area and then I check the trunk.


       Id. (record citation omitted). We held that the officer’s testimony was sufficient

       to show that the search was part of established IMPD procedures. Id. Cf.

       Edwards, 762 N.E.2d at 133 (concluding that the inventory search was improper

       because “the record d[id] not include the substance of any police department

       policy regarding inventory searches, or even indicate there is such a policy”).
       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 11 of 17
[27]   In this case, IMPD’s General Order 7.3 on Towing and Impounding Vehicles

       was admitted into evidence, and the document specifically describes the steps

       an IMPD officer is required to take when impounding a vehicle. The order

       directs IMPD officers to perform an inventory search prior to impounding a

       vehicle and make a detailed listing of all items found during the search. Ex.

       Vol., State’s Ex. 1.

[28]   Officer Huddleston searched the interior of the truck, the bed of the truck, the

       glove box, and containers inside the truck. Tr. pp. 30-31. However, he did not

       complete any paperwork related to the traffic stop or subsequent investigation.

       Instead, he told Officer Lantzer what he found, and Officer Lantzer described

       those items in the probable cause affidavit. After the search, an evidence

       technician took photographs of the truck’s interior.


[29]   During cross-examination, Officer Huddleston reviewed the photographs and

       admitted that he failed to report all personal items in the truck such as a book,

       spare tire, jumper cables, tools, an amplifier, and rims. Tr. pp. 33-35. These

       items were also not listed in the probable cause affidavit. Officer Huddleston

       testified that it was “not typical” for him “to make notes of such things like

       property in the vehicle” when he is the assisting officer. Tr. p. 35. He believed

       that Officer Lantzer “would see to that[.]” Id.


[30]   Officer Lantzer testified that he asked Officer Huddleston to perform the

       inventory search. Officer Huddleston told Officer Lantzer that he found a

       decorative box that “contained what he believed to be a controlled substance.”


       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 12 of 17
       Tr. p. 11. Officer Huddleston then asked Officer Lantzer to view the vehicle and

       “pointed out that there were other things in the vehicle.” Tr. p. 12. Officer

       Lantzer admitted that he did not list the items in the vehicle in his field

       notebook as required in IMPD General Order 7.3 on Towing and Impounding

       Vehicles. He stated he listed the items in the probable cause affidavit, but the

       only items listed besides the decorative box and its illegal contents were auto

       parts, a remote-control car, and trash. Appellant’s App. p. 15.


[31]   Further, Officer Lantzer testified that although he was aware that the IMPD

       Order required officers to list the items found in an inventory search in the

       officer’s personal notebook, his general practice is to list the items on the tow

       slip. Tr. p. 17. However, Officer Lantzer did not list any items on the tow slip in

       this case.


[32]   The circumstances in this case present more than a minor deviation from

       IMPD’s General Order 7.3 on Towing and Impounding Vehicles.2 Officer

       Lantzer was familiar with IMPD’s policy for inventorying the contents of an

       impounded vehicle and in accordance with that policy, he asked Officer

       Huddleston to perform an inventory search. Yet, the officers failed to complete

       an accurate inventory of the truck’s contents, and Officer Lantzer listed only



       2
         Whitley urges our court to adopt a bright-line rule that an inventory search is improper if any deviation
       from standard police policy exists. However, our courts have not adopted this approach, and we are not
       compelled to do so in this case. It is worth reiterating that “[b]y performing inventories at the scene and by
       failing to follow the written policies of their departments, officers risk suppression of any evidence recovered
       during such inventories.” Jackson v. State, 890 N.E.2d 11, 19 (Ind. Ct. App. 2008). Moreover, IMPD’s
       continued failure to abide by its own policy for impounding and inventorying the contents of vehicles erodes
       the public’s confidence in our law enforcement officers and in rule of law, in general.

       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015                          Page 13 of 17
       certain items found in the truck in the probable cause affidavit. It is apparent

       that after the Officer Huddleston found the contraband in the “decorative box,”

       he ceased inventorying the remaining contents of the truck.


[33]   However, our supreme court has stated that “so that as long as the

       impoundment is pursuant to the community caretaking function and is not a

       mere subterfuge for investigation, the coexistence of investigatory and

       caretaking motives is permissible.” Fair, 627 N.E.2d at 436 n.7. See also Moore v.

       State, 637 N.E.2d 816, 820 (Ind. Ct. App. 2004) (holding that the fact that an

       officer’s suspicion arose during the course of an inventory search did not render

       the search pretexual), trans. denied.


[34]   Officer Lantzer’s decision to impound the truck was unquestionably reasonable.

       No evidence suggests that when Officer Huddleston began the search at Officer

       Lantzer’s request that he was looking for evidence of a crime. See Colorado v.

       Bertine, 479 U.S. 367, 372 (1987) (observing “there was no showing that the

       police, who were following standardized procedures, acted in bad faith or for

       the sole purpose of investigation” and holding that evidence obtained during an

       inventory search was admissible). The State is also fortunate that the

       photographs taken of the interior of the truck by the evidence technician

       provided a photographic record of its contents. For all of these reasons, we

       conclude that Officers Huddleston’s and Lantzer’s failure to list all items found

       in the truck in the officer’s personal notebook as required by IMPD policy, did

       not, in itself, render the search pretextual, and therefore, the search was

       reasonable under the Fourth Amendment.

       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 14 of 17
                                                Article 1, Section 11

[35]   Article 1, Section 11 of the Indiana Constitution provides, “[t]he right of the

       people to be secure in their persons, houses, papers, and effects, against

       unreasonable search or seizure, shall not be violated[.]” Although the language

       of Section 11 is virtually identical to its Fourth Amendment counterpart, our

       supreme court has independently interpreted and applied Section 11. Mitchell v.

       State, 745 N.E.2d 775, 785-86 (Ind. 2001). As to inventory searches in

       particular, we explained in Wilford:


                When examining the constitutionality of a search, the ultimate
                standard dictated by Article 1, Section 11 is the same as that of
                the Fourth Amendment: reasonableness of the police conduct. As
                under the Fourth Amendment, a valid inventory search is a
                recognized exception to the Article 1, Section 11 warrant
                requirement. However, the tests for determining a rights violation
                differ under the two provisions. Under the Indiana Constitution,
                the State must show that an inventory search was reasonable in
                light of the totality of circumstances.
31 N.E.3d at 1033-34 (citations omitted).

[36]   Notwithstanding the independent analytical framework of Section 11,3 “our

       supreme court has found that the factors that speak to the reasonableness of an

       inventory search under the Fourth Amendment are also relevant to the




       3
        The reasonableness of a search or seizure turns on a balance of: “1) the degree of concern, suspicion, or
       knowledge that a violation has occurred, 2) the degree of intrusion the method of the search or seizure
       imposes on the citizen's ordinary activities, and 3) the extent of law enforcement needs.” Litchfield v. State,
       824 N.E.2d 356, 361 (Ind. 2005).

       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015                            Page 15 of 17
       reasonableness of an inventory search under Article 1, Section 11.” Id. at 1034

       (citing Taylor, 842 N.E.2d at 334). For this reason, the State relies on its Fourth

       Amendment analysis to also support its argument that the inventory search was

       reasonable under Article 1, Section 11.4 Appellee’s Br. at 19.

[37]   Officers Lantzer and Huddleston failed to comply with the IMPD’s standard

       policy for inventorying the contents of an impounded vehicle. The officers did

       not record all personal items in the truck, and Officer Lantzer listed only certain

       items in the probable cause affidavit. However, we must still consider the

       reasonableness of the inventory search despite the officers’ failure to follow

       IMPD General Order 7.3 on Towing and Impounding Vehicles.


[38]   Officer Lantzer’s decision to impound the truck was indisputably proper, and

       therefore, pursuant to IMPD policy, the officers were required to perform an

       inventory search. The search was also minimally intrusive under these

       circumstances. For these reasons, and the reasons the inventory search was

       reasonable under the Fourth Amendment, Officer Lantzer’s decision to

       impound and conduct an inventory search of the truck Whitley was driving was

       reasonable under Article 1, Section 11. See Taylor, 842 N.E.2d at 334; Wilford,

       31 N.E.3d 1023. Once again, however, as with our Fourth Amendment

       analysis, we remind all law enforcement officials that substantial compliance

       with administrative policies is called for if they desire searches to withstand


       4
         Whitley argues that the State’s response to his Article 1, Section 11 argument amounts to failure to argue
       the issue, and therefore, the prima facie error standard should apply. But the State cited appropriate caselaw,
       the Litchfield test, and summarized the argument it raised in its Fourth Amendment analysis.

       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015                        Page 16 of 17
       review by the courts and, more importantly, if they expect citizens to have

       confidence in law enforcement officials and in rule of law, in general.

                                                   Conclusion

[39]   The search of the truck was reasonable under the Fourth Amendment and

       Article 1, Section 11. We therefore affirm the trial court’s denial of Whitley’s

       motion to suppress.


[40]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1501-CR-50 | December 7, 2015   Page 17 of 17